DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 2/8/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 2/8/2022. In particular, original Claim 1 has been amended to recite a combination of limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 7, 9, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (US 2015/0097162).

Regarding claim 1, Ono et al discloses the following compound ([0131] – VI-7):

    PNG
    media_image1.png
    240
    222
    media_image1.png
    Greyscale
,
where X is B ([0114]); and Ra is an optionally substituted aryl  or an optionally substituted heteroaryl ([0059], [0196], and [0178]). The optionally substituted aryl includes phenyl or biphenyl optionally substituted 1 to 5 groups, where the substituted groups include those disclosed for group R ([0154], [0178], and [0196]). The group R is disclosed as encompassing a diarylamino group, i.e. a diphenylamino group ([0059], [0128], [0178]-[0179], and [0181]). The aryl groups such as phenyl may be substituted with 1 to 5 groups are given by the group R and include a C1-20 alkyl ([0178], [0154], and [0115]). Thus, the reference discloses the substituent as

    PNG
    media_image2.png
    171
    241
    media_image2.png
    Greyscale
 
corresponding to the recited group D, i.e.

    PNG
    media_image3.png
    166
    245
    media_image3.png
    Greyscale
,
1 and U”2 are H or a C1-20 alkyl; the integers m’ and n’ are both one (1) ; m” + n” is equal to two (2). 
	Alternatively, it is noted that R is disclosed as being an optionally substituted heteroaryl such as carbazolyl substituted with groups given by R such as a C1-20 alkyl ([0115], [0179], [0154], and [0115]).  Thus, the reference discloses the substituent:

    PNG
    media_image4.png
    158
    224
    media_image4.png
    Greyscale
 
corresponding to the recited group D, i.e.

    PNG
    media_image5.png
    108
    182
    media_image5.png
    Greyscale
,
where U”1 and U”2 are H or a C1-20 alkyl; the integers m’ and n’ are both one (1) ; m” + n” is equal to two (2). 
Finally, it is noted that in the compound of the reference in recited Formula (I), L is a single bond or an unsubstituted phenyl
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine 

Regarding claim 3, Ono et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited group D as:

    PNG
    media_image6.png
    95
    125
    media_image6.png
    Greyscale


Regarding claim 7, Ono et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited group D as:

    PNG
    media_image7.png
    77
    126
    media_image7.png
    Greyscale

	
Regarding claim 9, Ono et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited group L as:

    PNG
    media_image8.png
    76
    144
    media_image8.png
    Greyscale

and the recited group D is:


    PNG
    media_image5.png
    108
    182
    media_image5.png
    Greyscale
,
where U”1 and U”2 are C1 alkyls; the integers m’ and n’ are both one (1) ; m” + n” is equal to two (2). 

Regarding claim 11, Ono et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited group L as:

    PNG
    media_image8.png
    76
    144
    media_image8.png
    Greyscale

and the recited group D is:

    PNG
    media_image3.png
    166
    245
    media_image3.png
    Greyscale
,
where U”1 and U”2 are a C1 alkyl; the integers m’ and n’ are both one (1) ; m” + n” is equal to two (2). 

Regarding claim 12, Ono et al teaches all the claim limitations as set forth above. As discussed above the reference that the group D is diarylamino group, i.e. the number of benzene rings in the recited group D is 2 two (2), within the recited range of less than or equal to 8.

Regarding claim 14, Ono et al teaches all the claim limitations as set forth above. The reference is silent to the energy difference between the lowest single energy S1 of the compound and the lowest triplet energy of compound as recited in the instant claim. However, the reference has rendered obvious the instantly claimed compound and therefore, it is reasonable that one of ordinary skill in the art would expect the claimed physical properties to naturally arise.

Regarding claim 15, Ono et al teaches all the claim limitations as set forth above. Additionally, the reference discloses a color flat panel display, i.e. a display panel comprising an organic light emitting device, i.e. an organic electroluminescent ([0313]). The organic light emitting device comprises an anode, a cathode, and a light emitting layer disposed between the anode and cathode ([0099]). The light emitting layer comprising a host compound and guest compound, where the guest compound is the boron containing compound disclosed by the reference ([0241] and [0244]).

Regarding claim 16, Ono et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic light emitting device comprises a hole injection layer ([0100]).

Regarding claim 17, Ono et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a display apparatus.

Regarding claim 13, Ono et al discloses the following compound ([0131] – VI-7):

    PNG
    media_image1.png
    240
    222
    media_image1.png
    Greyscale
,
where X is B ([0114]); and Ra is an optionally substituted heteroaryl such as a carbazolyl which is substituted with 1 to 5 groups such as those given by R i.e. phenyl  ([0196], [0179], [0154], and [0125]), Thus, the reference discloses compound M14 of the present claims, i.e.

    PNG
    media_image9.png
    97
    174
    media_image9.png
    Greyscale
.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Allowable Subject Matter
Claims 4 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten as indicated above, claims 5 and 10 would be allowable over the “closest” prior art Ono et al (US 2015/0097162) for the reasons set forth below.

Ono et al discloses the following compound:

    PNG
    media_image1.png
    240
    222
    media_image1.png
    Greyscale
,
where X is B and Ra is an optionally substituted aryl. The optionally substituted aryl includes phenyl optionally substituted 1 to 5 groups, where the substituted groups include those disclosed for group R. The group R is disclose as encompassing, an optionally substituted aryl and an optionally substituted heteroaryl group such as carbazolyl, acridine, or phenazine. However, the reference does not disclose the groups D as recited in claims 5 or 10.

Response to Arguments
Applicant's arguments filed 2/8/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections and 35 U.S.C. 112 (b) rejections as set forth in the previous Office Action are hereby withdrawn.

Applicants argue that as amended in the claims, group D does not involve the groups disclosed by Ono. However, as set forth in the rejections above the reference discloses the recited group D as:

    PNG
    media_image3.png
    166
    245
    media_image3.png
    Greyscale
,
where U”1 and U”2 are a C1 alkyl and as:

    PNG
    media_image5.png
    108
    182
    media_image5.png
    Greyscale
,
where U”1 and U”2 are H or a C1-20 alkyl.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767